Citation Nr: 1427726	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  04-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity for the period prior to February 11, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity for the period prior to February 11, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO), which (1) denied an increased rating for type I diabetes mellitus; (2) denied a TDIU rating; and (3) granted service connection for bilateral diabetic retinopathy and assigned a noncompensable rating.  The Veteran disagreed with the denials and the noncompensable initial rating for his bilateral diabetic retinopathy.  The appeal ensued.

By rating decision dated in November 2003, the RO granted service connection for cardiomyopathy secondary to the Veteran's diabetes mellitus (assigning a 10 percent disability rating, effective March 19, 2001), granted service connection for diabetic neuropathy of the right lower extremity secondary to the Veteran's diabetes mellitus (assigning a 10 percent disability rating, effective March 19, 2001), and granted service connection for diabetic neuropathy of the left lower extremity secondary to the Veteran's diabetes mellitus (assigning a 10 percent disability rating, effective March 19, 2001).

In July 2006, the Board denied the aforementioned claims and the Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2007 Joint Motion for Remand, the Court vacated and remanded the Board's July 2006 decision.  In September 2007, the Board remanded the claims to the RO for further development.

In May 2010, the Board granted a 40 percent rating for type I diabetes mellitus and a TDIU rating, and denied an initial increased (compensable) rating for diabetic retinopathy.  The Board also remanded the issues of an increased rating for type I diabetes mellitus on an extraschedular basis, and whether separate compensable ratings were warranted for peripheral neuropathy of the upper extremities, erectile dysfunction, hypertension, onychomycosis of the bilateral great toes and a disability attributable to microalbuminuria, all as complications of type I diabetes mellitus. 

By rating decision dated in June 2010, the RO effectuated the Board's grant of a 40 percent rating for diabetes and a TDIU rating, both effective June 29, 2005.  By rating decision dated in August 2010, the RO continued a 40 percent disability rating for the Veteran's diabetes, increased the disability rating for cardiomyopathy to 30 percent effective May 11, 2010, granted service connection for both peripheral neuropathy of the upper extremities secondary to the Veteran's diabetes mellitus (assigning 20 percent disability ratings for each extremity effective May 11, 2010), and continued a noncompensable rating for the Veteran's diabetic retinopathy. 

In July 2011, the Board remanded the issues of entitlement to (1) an increased rating for type I diabetes mellitus on an extraschedular basis; (2) a disability rating greater than 10 percent prior to May 11, 2010 and a disability rating greater than 30 percent beginning May 11, 2010 for cardiomyopathy (a complication of the Veteran's diabetes mellitus); and (3) disability ratings greater than 20 percent each for peripheral neuropathy of the upper extremities (a complication of the Veteran's diabetes mellitus), and whether separate compensable ratings were warranted for erectile dysfunction, hypertension, onychomycosis of the bilateral great toes and a disability attributable to microalbuminuria, all as complications of type I diabetes mellitus. 

In May 2013, the Board denied the issues of entitlement to (1) an increased rating for type I diabetes mellitus on an extraschedular basis; (2) a disability rating greater than 10 percent prior to May 11, 2010 and a disability rating greater than 30 percent beginning May 11, 2010 for cardiomyopathy (a complication of the Veteran's diabetes mellitus); and (3) disability ratings greater than 20 percent each for peripheral neuropathy of the upper extremities (a complication of the Veteran's diabetes mellitus), and remanded the issues of entitlement to (1) an effective date earlier than July 9, 2008 for the award of service connection for peripheral neuropathy of the right upper extremity; (2) an effective date earlier than July 9, 2008 for the award of service connection for peripheral neuropathy of the left upper extremity; (3) a separate compensable rating for disability attributable to microalbuminuria as a complication of type I diabetes mellitus; (4) an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity; (5) an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity; and (6) an earlier effective date for the award of a total rating based upon individual unemployability due to service connected disabilities (TDIU). 

In January 2014, the RO granted an earlier effective date of November 20, 2007 for service connection for peripheral neuropathy of the right and left upper extremities and an earlier effective date of May 7, 2003 for TDIU.  Because the Veteran was granted the benefit he sought, and he has not filed a notice of disagreement regarding his assigned effective dates regarding his service connection for peripheral neuropathy of the right and left upper extremities or his TDIU, these claims are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2014, the RO increased the evaluation for the Veteran's diabetic neuropathy of the bilateral lower extremities to 20 percent each, effective February 11, 2014.  The Board notes that in spite of the above increase in evaluation, the Veteran has not withdrawn his appeal.  Thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

In March 2014, the RO also granted service connection for renal involvement in diabetes (microalbuminuria with urinary frequency and nocturia) rated as noncompensable effective March 19, 2001, rated as 60 percent disabling effective July, 9 2013.  The Veteran has not submitted a notice of disagreement as to the effective dates and evaluations assigned.  Thus, this issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

With regard to the issues decided below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through September 2013.  Notably, the most recent supplemental statement of the case dated in March 2014 reviewed these VA treatment records.  The remainder of the documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.


FINDINGS OF FACT

1.  For the rating period prior to February 11, 2014, diabetic peripheral neuropathy of the right and left lower extremities has been manifested by pain, numbness and paresthesias, normal to hypoactive reflexes, decreased sensation in the bilateral feet, and normal muscle strength. 

2.  For the period since February 11, 2014, diabetic peripheral neuropathy of the right and left lower extremities has been manifested by moderate pain, numbness and paresthesias, normal reflexes, decreased sensation in the bilateral feet, and normal muscle strength. 


CONCLUSIONS OF LAW

1.  Prior to February 11, 2014, the criteria for an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013). 

2.  Prior to February 11, 2014, the criteria for an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013). 

3.  The criteria for a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity have not been met since February 11, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013). 

4.  The criteria for a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity have not been met since February 11, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23,353-23,356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),  the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In an August 2004 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected diabetes, the evidence must show that his condition had worsened.  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination.  The claims for an increased rating for service-connected diabetes mellitus, an increased rating for diabetic retinopathy, and entitlement to TDIU were readjudicated by way of a June 2005 Statement of the Case.  

Here, the increased rating claims arise from the initial awards of service connection for peripheral neuropathy of the lower extremities.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  In light of the foregoing, any defect in the timing or substance of any notice provided is not prejudicial.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes private treatment records, statements from the Veteran and his representative, and VA examination reports.

The Board is also satisfied as to substantial compliance with its May 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999 ), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The remand included requesting records in connection with the Veteran's 1998 workers compensation claim and obtaining the Veteran's recent VA treatment records.  Worker's compensation records were requested but unavailable.  The Veteran was notified that the requested worker's compensation records were unavailable in a memorandum regarding the Formal Finding on the Unavailability of worker's compensation records was associated with the claims file in January 2014.  Additional VA treatment records were associated with the Veteran's eFolder and the Veteran underwent a VA Peripheral Nerve disability benefits questionnaire (DBQ) in February 2014.  Thereafter, the AOJ readjudicated his claims in the March 2014 Supplemental Statement of the Case (SSOC).  Thus, there has been substantial compliance with the Board's prior remand directives, and no further remand to satisfy the duty to notify and assist is necessary.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. at 268.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.
Notice and Assistance


Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2013).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the Veteran has expressed dissatisfaction with the assignment of initial ratings following the initial awards of service connection for those disabilities, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's diabetic peripheral neuropathy of the left and right lower extremities is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal).  Given the anatomical location and neurological function affected by the symptomatology of the Veteran's disabilities, that code is the most appropriate for evaluation. 

Under Diagnostic Code 8521, mild incomplete paralysis of the external popliteal nerve (common peroneal) warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent evaluation, and severe incomplete paralysis warrants a 30 percent evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Paralysis of the external popliteal nerve warrants a 40 percent evaluation when there is complete paralysis, with foot drop and slight drop of first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of toes is lost, abduction is lost, adduction is weakened, and anesthesia covers the entire dorsum of foot and toes. Id. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran is service connected for diabetic peripheral neuropathy of the bilateral lower extremities, each rated under Diagnostic Code 8521 as 10 percent disabling prior to February 11, 2014, and as 20 percent disabling thereafter.  The Veteran contends that increased disability ratings are warranted for peripheral neuropathy of both lower extremities. 

The Veteran underwent a July 2001 VA examination which did not include any diagnoses of neuropathy.  At that time, the Veteran denied numbness and tingling, but complained that he experienced pain after work.  Upon examination, he had normal gait and balance as well as brisk and equal deep tendon reflexes in the knees and ankles.  There was normal vibratory sensation in the pretibial area in the feet and normal touch sensation on the soles and dorsum of both feet.  Clonus and tremors were absent.  The examiner stated that the Veteran did not have neuropathy at that time. 

In July 2002, the Veteran underwent a VA diabetes examination.  He reported having symptoms of neuropathic discomfort.  Sensation to light touch was intact on the dorsal surfaces, however, he exhibited reduced monofilament and light touch sensation on the plantar surfaces of both feet.  The deficit was most pronounced along the medial aspect of the plantar surface of the feet and three middle toes.  The examiner reported the impression of history of subjective complaints of early diabetic neuropathy to be assessed by a neurologic examiner.  

The Veteran also underwent a neurologic examination in July 2002.  At that time strength was 5 out of 5 in the legs and fine motor movements were done well.  There was no atrophy and tone was normal, however, reflexes were hypoactive.  Sensation to pin was decreased to about mid-calf bilaterally.  Position sense was intact in the great toes and heel-to-shin coordination was intact.  Vibration sense was slightly decreased in the feet.  The examiner indicated that the Veteran had mild to moderate sensory peripheral neuropathy. 

According to an August 2002 EMG(electromyelogram) and nerve conduction study, the impression given was early mild sensory peripheral neuropathy.

In an August 2004 VA examination, the Veteran complained of numbness in both lower extremities.  There were no gross focal motor weaknesses upon examination.  No separate diagnosis of neuropathy was noted at that time.  

According to a December 2009 VA examination report, the Veteran complained of paresthesias, loss of sensation, pain, increased sensitivity, and dysesthesia.  His gait was abnormal, but there was no motor loss.  Reflexes were reported to be normal.  The Veteran also had decreased sensation to monofilament and vibration in both feet.  

A June 2010 Diabetes VA examination report reflects normal reflexes, muscle strength and tone, and no muscle atrophy.  There were no sensory findings related to the lower extremities at that time, however, VA treatment records dated in September 2010 records show loss of protective sensation upon monofilament testing.

During a November 2010 neurologic examination, the Veteran complained of numbness, paresthesia, and pain.  Monofilament testing revealed decreased sensation in bilateral feet and toes.  At that time, the Veteran exhibited normal lower extremity reflexes except for bilateral hypoactive ankle reflexes.  Muscle strength was 5 out of 5 and muscle tone was normal bilaterally.  There was no atrophy or evidence of fasciculation.  The Veteran had an antalgic gait but joint function was not affected by his diabetic peripheral neuropathy.  The Veteran also complained that diabetic neuropathy severely affected his usual daily activities.  

According to a February 2011 VA examination, the Veteran showed decreased vibration sensation distal to the ankle and decreased pain and pinprick as well as decreased light touch in all toes.  He also had dysesthesias in all toes.  Strength was 5 out of 5 and all reflexes were normal.  

In August 2011 and March 2012, VA podiatry clinic treatment records reflect findings of absent monofilament pinprick sensation bilaterally, dorsally and plantarly.  In August 2011 the impression included paresthesias bilateral feet and difficulty walking.  In March 2012, the impression included pain in feet and difficulty walking.  No other sensory or motor findings were noted at that time.  Additional VA treatment records indicate that the Veteran has no focal sensory or motor neurological deficits.  See VA treatment records dated March 2011, October 2012, and April 2013.

The most recent February 2014 VA examination report reflects the Veteran's complaints of moderate pain, paresthesias and/or dysesthesias, numbness, and decreased sensation in the lower leg, ankles, feet, and toes.  Reflexes and gait are currently reported as all normal.  There is no atrophy or trophic changes attributable to peripheral neuropathy.  

After a review of all the evidence, lay and medical, the Board finds that, for the rating period prior to February 11, 2014, an increased rating in excess of 10 percent is not warranted for peripheral neuropathy of the left or right lower extremities under Diagnostic Code 8521.  The evidence does not show that, prior to February 11, 2014, the Veteran's diabetic peripheral neuropathy of either lower extremity manifests symptoms productive of moderate incomplete paralysis of the external popliteal nerve.  As reflected in the VA examinations and treatment reports prior to February 2014, the evidence shows that the disability picture of each of these conditions more nearly approximates mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Specifically, peripheral neuropathy in the lower extremities was manifested by numbness and paresthesias, normal to hypoactive reflexes, and decreased sensation with normal muscle strength prior to February 11, 2014.  With the exception of hypoactive reflexes occasionally shown, symptoms present in the lower extremities were sensory in nature.  

The Board notes that the July 2002 VA examiner reported that the Veteran had mild to moderate sensory peripheral neuropathy.  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013).  As noted above, 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Thus the Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory with only some decrease in reflexes noted in the lower extremities, the service-connected peripheral neuropathy of the right and left lower extremities does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the external popliteal nerves.  

VA treatment records indicate the Veteran complained of difficulty walking.  However, muscle strength was consistently reported as normal on examination.  Moreover, a November 2010 VA examiner stated that peripheral neuropathy had no effect on usual occupation or activities of daily living, indicating a mild degree of disability at most.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 8521, 8621, or 8721 for peripheral neuropathy in either the right or left lower extremities prior to February 11, 2014.  

The Board also finds that, for the rating period since February 11, 2014, an increased rating in excess of 20 percent is not warranted for peripheral neuropathy of the left or right lower extremities under Diagnostic Code 8521.  Rather, the Board finds that, for the rating period since to February 11, 2014, peripheral neuropathy of the bilateral lower extremities more nearly approximates only moderate neuritis, neuralgia, or incomplete paralysis of the external popliteal nerve, which warrants only a 20 percent rating. 

The medical evidence of record does not indicate that the Veteran experiences more than a moderate degree of incomplete paralysis of the external popliteal nerve in the bilateral lower extremities at any time since February 11, 2014.  His complaints are mostly sensory in nature.  The evidence does not show that either lower extremity peripheral neuropathy more nearly approximates severe incomplete paralysis so as to warrant a rating in excess of 20 percent for either disability.  Specifically, the condition of either lower extremity has not been characterized by organic changes, loss of reflexes, or muscle atrophy.  As the Veteran's bilateral lower extremities symptoms have been no more than moderate since February 11, 2014, and he is already being compensated at the moderate level, an increased rating is not warranted for peripheral neuropathy of the bilateral lower extremities.  As noted above, the regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).  As such, an increased rating is not warranted for the Veteran's service-connected diabetic peripheral neuropathy of his bilateral lower extremities at any time since February 11, 2014.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the peripheral nerves, but finds that they are inapplicable in this case.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2013).  The Veteran is specifically service connected for peripheral neuropathies affecting the external popliteal nerve of the lower extremities.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the lower extremities, none of these diagnostic codes allow for more than a 10 percent rating for mild incomplete paralysis or more than a 20 percent rating for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2013).  As such, an increased rating cannot be granted under another diagnostic code.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 and 20 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted for any of these disabilities. See Fenderson, supra.




Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected bilateral lower extremity neuropathies.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's assigned 10 and 20 percent disability ratings under Diagnostic Code 8521 require consideration for any symptoms resulting from the incomplete paralysis of the external popliteal nerve, including numbness and pain.  

Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria. 38 C.F.R. § 4.6 (2013).  The Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities is manifested by signs and symptoms such as pain, numbness, weakness, decreased reflexes, and impairment to gait.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which specifically contemplates incomplete paralysis of the involved nerves.  VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, as the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Accordingly, the Board finds that the claims of entitlement to disability ratings in excess of 10 percent for diabetic peripheral neuropathy of the right and left lower extremities, prior to February 11, 2014, and in excess of 20 percent for diabetic peripheral neuropathy of the right and left lower extremities as of February 11, 2014 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity, prior to February 11, 2014, is denied. 

Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, prior to February 11, 2014, is denied. 

Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, right lower extremity, from to February 11, 2014, is denied. 

Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, left lower extremity, from to February 11, 2014, is denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


